The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 7, 2014

                                      No. 04-13-00631-CR

                                     Jose HERNANDEZ,
                                          Appellant
                                             v.
                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR6911
                       Honorable Philip A. Kazen, Jr., Judge Presiding

                                         ORDER
       Appellant’s court-appointed attorney filed an Anders brief, see Anders v. California, 386
U.S. 738 (1967), in which counsel asserts there are no meritorious issues to raise on appeal.
Counsel has informed Appellant of his right to file his own brief. See Nichols v. State, 954
S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.—San Antonio 1996, no pet.).
        If Appellant elects to file a pro se brief, he must do so within THIRTY DAYS from the
date of this order. See Bruns, 924 S.W.2d at 177 n.1. Appellant’s pro se brief must comply with
the applicable rules. E.g., TEX. R. APP. P. 38.1. Appellant may file his brief by mailing it to the
following address:
       Fourth Court of Appeals
       Cadena-Reeves Justice Center
       300 Dolorosa, Suite 3200
       San Antonio, Texas 78205-3130

     If Appellant files a pro se brief, the State may file a responsive brief no later than
THIRTY DAYS after the date Appellant’s pro se brief is filed in this court.
        Appellate counsel’s motion to withdraw is HELD IN ABEYANCE pending further order
of this court.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court